Citation Nr: 9911094	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  97-21 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether a rating decision of December 1968 was clearly and 
unmistakably erroneous (CUE) in failing to grant service 
connection for a back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim of 
CUE in a December 1968 rating decision.  The veteran's 
representative submitted a notice of disagreement (NOD) in 
March 1997 and the RO issued a statement of the case (SOC) in 
April 1997.  The veteran's substantive appeal was received in 
June 1997.  


FINDINGS OF FACT

The veteran has not shown that the correct facts as they were 
known at the time of the December 1968 adjudication were not 
before VA, or that statutory or regulatory provisions extant 
at that time were incorrectly applied.  


CONCLUSION OF LAW

The veteran's claim of CUE in the December 1968 rating 
decision is legally insufficient.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision on the issue of service connection which is not 
timely appealed is considered final and binding in the 
absence of a showing of CUE.  38 C.F.R. § 3.105(a) (1998).  
To establish a valid CUE claim, a veteran must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  
However, the veteran must assert more than a disagreement as 
to how the facts were weighed or evaluated.  Id.

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  If the error 
alleged is not the type of error that, if true, would be CUE 
on its face, if the veteran is only asserting disagreement 
with how the RO evaluated the facts before it, or if the 
veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92 (1995).

In the present case, service connection for a back disability 
was denied in December 1968 on the basis that the condition 
had pre-existed service and not been aggravated therein.  The 
veteran was notified of that decision by letter dated that 
same month; however, no appeal was filed.  Therefore, the 
December 1968 denial may now be reversed only on a showing of 
CUE.  

The veteran bases his argument on 38 C.F.R. § 3.304(b)(3) and 
asserts CUE in the December 1968 RO decision in that the 
denial of the claim was based on a medical history provided 
by him which was against his own best interest and not 
supported by other evidence of record. 

Evidence available to the RO in December 1968 included the 
veteran's application for compensation in October 1968 where 
he related that he had a crooked spine as he fell off a 
ladder in basic training and had trouble 5 months later.  The 
evidence in December 1968 also included the veteran's service 
medical records.  The report of an induction examination and 
medical history were noted to be silent for any pertinent 
defects or history.  The service medical records included 
reports referable to July 1968 hospital treatment for low 
back pain, at which time the veteran had reported a long 
history of low back difficulty with heavy lifting, prolonged 
ambulation, running and jumping.  He related that in the past 
he was treated on occasions symptomatically.  The diagnoses 
included rotoscoliosis, lumbar spine with dysgenesis at L4-L5 
level, EPTS, not service aggravated: chronic low back pain, 
secondary to rotoscoliosis and postural strain, EPTE, not 
service aggravated.  It was recommended that the veteran be 
presented to the Physical Evaluation Board for final 
disposition based on his pre-existing condition involving the 
lumbar spine.  Medical Board proceedings determined that the 
condition had existed prior to service and was not aggravated 
therein.  

In 1968, as now, 38 C.F.R. § 3.304(b)(3) referred to the 
presumption of soundness and stated that "signed" 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his own 
interest is of no force and effect if other data do not 
establish the fact.  The "statements" referred to by the 
veteran were not "signed" as contemplated by the 
regulation, rather they were statements recorded by medical 
providers during the course of treatment.  As such, the Board 
finds that 38 C.F.R. § 3.304(b)(3) would not be for 
application in this instance.

The veteran has not shown that the correct facts, as they 
existed at the time, were not before the adjudicator in 
December 1968, or that the statutory or regulatory provisions 
extant at that time were incorrectly applied.  No assertion 
has been made with any degree of specificity as to what error 
of fact was made or how a different application of laws and 
regulations would dictate a "manifestly different" result.  
Fugo at 44.  Rather, the effect of the veteran's contentions 
is that he is merely asserting disagreement with how the RO 
evaluated the facts before it in December 1968.  In other 
words, he has merely asserted that the RO should have viewed 
the evidence differently--that the statements attributed to 
him during the course of treatment which noted a long history 
of back problems symptoms reported during service should not 
have been viewed as a report of a pre-existing condition.  
This is an assertion which is inadequate to raise a CUE 
claim.  Id.

When the determinative issue is "not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a CUE claim," and the appellant has failed to meet 
the legal requirement, the claim must be denied.  See 
Luallen, supra. 


ORDER

The appeal is denied. 




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

